DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 8/30/2022, is acknowledged. Claims 1 – 3, 6 – 9, and 21 – 22 are amended. Claims 23 – 31 are newly entered. Claims 4 – 5, 12, and 14 – 19 are canceled. Claims 1 – 3, 6 – 9, and 21 – 31 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6 – 9, and 21 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0064058 (“Kim”; of record) in view of US 2002/0153123 (“Ünal”; of record), “Macrosegregation in direct-chill casting of aluminium alloys”, 2008. Progress in Materials Science, Vol 53, No 3, pp 421-480 (“Nadella”; of record), and “Abatement of segregation with the electro and static magnetic field during twin-roll casting of 7075 alloy sheet”, 2014. Materials Science & Engineering A, Vol 599, pp 279-285 (“Su”; of record).
Regarding claim 1, Kim teaches a cast product comprising: an aluminum alloy strip ([0014], L 1-3). Note that Kim describes the cast product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Kim to be roughly equivalent or comparable in dimension. As further evidence, the casting method taught by Kim is referred to as “twin roll strip casting” ([0012], L 3-6).
Kim teaches an aluminum alloy composition ([0075], L 1-4) that is given in Table 1 below and compared to the composition of claim 1 and its dependent claims.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as each of the ranges of Zn (0.5-10 wt%), Cu (0.05-3 wt%), and Mg (0.5-5 wt%) taught by Kim overlap with the claimed ranges of Zn (4-28 wt%), Cu (0-3 wt%), and Mg (1-3 wt%).
Further, Kim teaches that the alloy is an Al-Zn alloy ([0003]); as it contains Zn as the primary alloying element, the alloy would be referred to as an 7xxx aluminum alloy. Kim teaches that the present disclosure is related to 7000 series aluminum alloys ([0010], L 2-3). Additionally, Kim teaches that the alloy may be an Al-Zn-Cu-Mg based alloy containing only these elements and inevitable impurities ([0075]). Thus, the alloy meets the claimed requirement of consisting essentially of Al, Zn, Mg, and one or more of Cu, Mn, Cr, Zr, Fe, Si and Ti.
Regarding the thickness of the product, Kim does not explicitly teach a thickness, but does teach that a gap between cooling rolls for casting the product is 2-10 mm ([0052]), which the Examiner has drawn as equivalent to the thickness of the obtained product. Kim does teach that the product has a thickness of 4 mm in an example as well ([0095]). The thickness derived from the cooling rolls’ gap taught by Kim (2-10 mm, or approximately 0.079-0.39 inches) falls within the claimed range of 0.006-0.400 inches.
Kim does not explicitly teach a variation of weight percent of zinc between a surface of the product and a specified depth of 3000 microns from the surface of the product.
Ünal teaches the same modified twin-roll casting method and apparatus as the technique used in the instant application, where the melted alloy is passed through a pair of rotating cooling rolls to cool and solidify the strip ([0021], L 1-5; Fig. 3). Ünal teaches that these rolls rotate at speeds of 25 ft/min to 400 ft/min ([0023], L 1-2). This range of rotational speeds falls within the suitable range of 25 ft/min to 500 ft/min as stated in the instant application (Application: [0091], L 7-8). Ünal also teaches that a high roll speed is necessary to impart sufficient force to large dendrites, in order to entrain the dendrites in the center portion of the sheet and break them down into smaller dendrites ([0049], L 5-9). Moreover, Ünal teaches that the modified twin-roll casting method is advantageous over conventional twin-roll casting methods and belt casting methods, as high-speed casting comparable to continuous belt casting methods may be achieved ([0020]-[0021]), which is not typically possible via conventional twin-roll casting methods ([0010]), whilst maintaining uniformity in the cast strip surface ([0020]-[0021]), which is difficult to obtain in belt casting methods ([0019]).
It would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. 
In addition, Nadella provides a review of the causes of macrosegregation in aluminum alloys produced by direct-chill casting, as well as the impact of various casting process parameters on macrosegregation (Abstract, L 13-19). Macrosegregation is defined as the non-uniform chemical composition over the length scale of a casting (Abstract, L 2-3). Nadella notes that microsegregation diffusion distances are at the order of magnitude of a cell size in the casting, usually between 10-100 microns (P 423, L 5-7). Thus, the claimed variation of weight percent of zinc, which is measured over a distance of 3000 microns, would be expected to be a resultant property of the macrosegregation present in a product, rather than the microsegregation, which is measured over distances that are over a smaller order(s) of magnitude. Further, Nadella teaches that macrosegregation can be represented by a segregation ratio or index = (Cmax - Cmin)/C0 (P 452, Par 3, Point 3 – “Segregation ratio or index”). Such a “segregation index” is equivalent to the “zinc variation” formula of the instant claim.
Nadella aims to exert control over the macrosegregation of direct-chill castings in order to minimize it, or to prevent it altogether (P 450, Par 4, L 1-3). Nadella teaches that numerous process parameters are known to have a direct effect on the degree of macrosegregation present in direct-chill castings. Of these parameters, Nadella notes that macrosegregation may be decreased by reducing casting speed (P 464, Par 4, L 3-7). Nadella also teaches that decreasing the ingot size/dimensions is an obvious remedy for reducing macrosegregation (P 467, Par 6, L 3-5). 
Finally, Nadella also teaches that an almost uniform chemical composition (i.e. total elimination of macrosegregation) can be obtained by direct-chill casting under electromagnetic conditions, once the frequency of the electromagnetic field is optimized (P 467, Par 2, L 1-8). Nadella also teaches that macrosegregation is considered to be a major and irreversible defect in direct-chill cast aluminum alloys (P 423, Par 1, L 9 & Par 2, L 9-11). Even further, Su teaches the application of an oscillating electromagnetic field to a twin-roll casting process (Abstract, L 4-6), such as that described by Kim and Ünal. Su, like Nadella, teaches that it is of importance to reduce segregation (S 1, Par 1, L 15-20). Su teaches that the oscillating fields block segregation, and under appropriate casting conditions the segregation can completely disappear (S 3.1, Par 3, L 9-12; S 4, Par 1, L 10-13). 
It would have been obvious to 1) reduce the degree of macrosegregation present in the product taught by Kim and produced by the twin-roll casting method and apparatus of Ünal by reducing the casting speed and size/dimensions of the cast strip, and 2) to eliminate macrosegregation altogether by casting under an oscillating frequency-optimized electromagnetic field such as that taught by Nadella and Su. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested both by Nadella and Su.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 15% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Modified Kim does not explicitly teach that the product comprises a globular grain structure. However, it would be obvious to a person having ordinary skill in the art that a grain structure would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. Ünal, for example, teaches that aluminum alloy strip continuously cast by the taught method and apparatus have substantially undeformed grains which retain their initial structure achieved upon solidification, i.e. an equiaxial globular structure ([0053]).
Further, although Kim never refers to the grain structure of the obtained product as “globular” a comparison of Fig. 4 of Kim and Figs. 15-17 of the present application reveal similarities in structure, although it must be noted that the scale of Fig. 4 of Kim is an order of magnitude larger than the scale of Fig. 15 of the present application, and four times larger than the scale of Figs. 16-17 of the present application.
Regarding claim 2, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (6-28 wt%).
Regarding claim 3, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (8-28 wt%).
Regarding claim 6, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (6-12 wt%).
Regarding claim 7, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Zn in the instant claim (4-10 wt%).
Regarding claim 8, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Zn in the instant claim (4-8 wt%).
Regarding claim 9, as discussed previously, it would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. 
Lastly, it would have been obvious to 1) reduce the degree of macrosegregation present in the product taught by Kim and produced by the twin-roll casting method and apparatus of Ünal by reducing the casting speed and size/dimensions of the cast strip, and 2) to eliminate macrosegregation altogether by casting under an oscillating frequency-optimized electromagnetic field such as that taught by Nadella and Su. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested both by Nadella and Su.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 12% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Regarding claim 21, as discussed previously, it would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. 
Lastly, it would have been obvious to 1) reduce the degree of macrosegregation present in the product taught by Kim and produced by the twin-roll casting method and apparatus of Ünal by reducing the casting speed and size/dimensions of the cast strip, and 2) to eliminate macrosegregation altogether by casting under an oscillating frequency-optimized electromagnetic field such as that taught by Nadella and Su. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested both by Nadella and Su.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 10% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Regarding claim 22, as discussed previously, it would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. 
Lastly, it would have been obvious to 1) reduce the degree of macrosegregation present in the product taught by Kim and produced by the twin-roll casting method and apparatus of Ünal by reducing the casting speed and size/dimensions of the cast strip, and 2) to eliminate macrosegregation altogether by casting under an oscillating frequency-optimized electromagnetic field such as that taught by Nadella and Su. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested both by Nadella and Su.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 8% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Regarding claim 23, modified Kim does not explicitly teach that the product is substantially free of microsegregation. However, in its’ review, Nadella teaches that a certain degree of microsegregation occurs during solidification of alloys (P 422, S 1, Par 1, L 4-7). Nadella teaches that microsegregation can be minimized or eliminated altogether through heat treatment such as homogenization, as it is a reversible defect, as opposed to macrosegregation, which is considered to be irreversible (P 423, Par 1, L 5-8).
It would have been obvious to apply a heat treatment such as homogenization to the product of modified Kim, in order to minimize or eliminate microsegregation present in the product. Microsegregation is known in the art as a reversible defect which may be countered by conventional heat treatment such as homogenization.
Regarding claim 24, modified Kim does not explicitly teach that the product is substantially free of dendrites. However, it would be obvious to a person having ordinary skill in the art that a grain structure would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. Ünal, for example, teaches that aluminum alloy strip continuously cast by the taught method and apparatus have substantially undeformed grains which retain their initial structure achieved upon solidification, i.e. an equiaxial globular structure ([0053]). 
It is noted that Ünal teaches that in the microstructure of strip obtained by the taught casting method and apparatus, small dendrites are present, which have a globular shape ([0045], L 32-34; Claims 38 & 40). The instant specification discloses that the products of the present invention may be substantially free of dendrites and consist primarily of globular non-dendritic grains - i.e., a globular grain structure (Instant Application: [000126]). However, the Examiner asserts that there does not appear to be a structural difference between “globular non-dendritic grains” and dendrites having a globular shape. The difference may be a matter of terminology, where the “globular non-dendritic grains” disclosed in the present application refers to grains lacking the characteristic branching appendages typically found in dendritic grains, which are also not present in the globular (i.e. lacking branching appendages) dendrites taught by Ünal.

Regarding claim 25, Kim teaches a cast product comprising: an aluminum alloy strip ([0014], L 1-3). Note that Kim describes the cast product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Kim to be roughly equivalent or comparable in dimension. As further evidence, the casting method taught by Kim is referred to as “twin roll strip casting” ([0012], L 3-6).
Kim teaches an aluminum alloy composition ([0075], L 1-4) that is given in Table 2 below and compared to the composition of claim 1 and its dependent claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as each of the ranges of Zn (0.5-10 wt%), Cu (0.05-3 wt%), and Mg (0.5-5 wt%) taught by Kim overlap with the claimed ranges of Zn (6-28 wt%), Cu (1-3 wt%), and Mg (1-3 wt%).
Further, Kim teaches that the alloy is an Al-Zn alloy ([0003]); as it contains Zn as the primary alloying element, the alloy would be referred to as an 7xxx aluminum alloy. Kim teaches that the present disclosure is related to 7000 series aluminum alloys ([0010], L 2-3). Additionally, Kim teaches that the alloy may be an Al-Zn-Cu-Mg based alloy containing only these elements and inevitable impurities ([0075]). Thus, the alloy meets the claimed requirement of consisting essentially of Al, Zn, Mg, and one or more of Cu, Mn, Cr, Zr, Fe, Si and Ti.
Regarding the thickness of the product, Kim does not explicitly teach a thickness, but does teach that a gap between cooling rolls for casting the product is 2-10 mm ([0052]), which the Examiner has drawn as equivalent to the thickness of the obtained product. Kim does teach that the product has a thickness of 4 mm in an example as well ([0095]). The thickness derived from the cooling rolls’ gap taught by Kim (2-10 mm, or approximately 0.079-0.39 inches) falls within the claimed range of 0.006-0.400 inches.
Kim does not explicitly teach a variation of weight percent of zinc between a surface of the product and a specified depth of 3000 microns from the surface of the product.
Ünal teaches the same modified twin-roll casting method and apparatus as the technique used in the instant application, where the melted alloy is passed through a pair of rotating cooling rolls to cool and solidify the strip ([0021], L 1-5; Fig. 3). Ünal teaches that these rolls rotate at speeds of 25 ft/min to 400 ft/min ([0023], L 1-2). This range of rotational speeds falls within the suitable range of 25 ft/min to 500 ft/min as stated in the instant application (Application: [0091], L 7-8). Ünal also teaches that a high roll speed is necessary to impart sufficient force to large dendrites, in order to entrain the dendrites in the center portion of the sheet and break them down into smaller dendrites ([0049], L 5-9). Moreover, Ünal teaches that the modified twin-roll casting method is advantageous over conventional twin-roll casting methods and belt casting methods, as high-speed casting comparable to continuous belt casting methods may be achieved ([0020]-[0021]), which is not typically possible via conventional twin-roll casting methods ([0010]), whilst maintaining uniformity in the cast strip surface ([0020]-[0021]), which is difficult to obtain in belt casting methods ([0019]).
It would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. 
In addition, Nadella provides a review of the causes of macrosegregation in aluminum alloys produced by direct-chill casting, as well as the impact of various casting process parameters on macrosegregation (Abstract, L 13-19). Macrosegregation is defined as the non-uniform chemical composition over the length scale of a casting (Abstract, L 2-3). Nadella notes that microsegregation diffusion distances are at the order of magnitude of a cell size in the casting, usually between 10-100 microns (P 423, L 5-7). Thus, the claimed variation of weight percent of zinc, which is measured over a distance of 3000 microns, would be expected to be a resultant property of the macrosegregation present in a product, rather than the microsegregation, which is measured over distances that are over a smaller order(s) of magnitude. Further, Nadella teaches that macrosegregation can be represented by a segregation ratio or index = (Cmax - Cmin)/C0 (P 452, Par 3, Point 3 – “Segregation ratio or index”). Such a “segregation index” is equivalent to the “zinc variation” formula of the instant claim.
Nadella aims to exert control over the macrosegregation of direct-chill castings in order to minimize it, or to prevent it altogether (P 450, Par 4, L 1-3). Nadella teaches that numerous process parameters are known to have a direct effect on the degree of macrosegregation present in direct-chill castings. Of these parameters, Nadella notes that macrosegregation may be decreased by reducing casting speed (P 464, Par 4, L 3-7). Nadella also teaches that decreasing the ingot size/dimensions is an obvious remedy for reducing macrosegregation (P 467, Par 6, L 3-5). 
Finally, Nadella also teaches that an almost uniform chemical composition (i.e. total elimination of macrosegregation) can be obtained by direct-chill casting under electromagnetic conditions, once the frequency of the electromagnetic field is optimized (P 467, Par 2, L 1-8). Nadella also teaches that macrosegregation is considered to be a major and irreversible defect in direct-chill cast aluminum alloys (P 423, Par 1, L 9 & Par 2, L 9-11). Even further, Su teaches the application of an oscillating electromagnetic field to a twin-roll casting process (Abstract, L 4-6), such as that described by Kim and Ünal. Su, like Nadella, teaches that it is of importance to reduce segregation (S 1, Par 1, L 15-20). Su teaches that the oscillating fields block segregation, and under appropriate casting conditions the segregation can completely disappear (S 3.1, Par 3, L 9-12; S 4, Par 1, L 10-13). 
It would have been obvious to 1) reduce the degree of macrosegregation present in the product taught by Kim and produced by the twin-roll casting method and apparatus of Ünal by reducing the casting speed and size/dimensions of the cast strip, and 2) to eliminate macrosegregation altogether by casting under an oscillating frequency-optimized electromagnetic field such as that taught by Nadella and Su. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested both by Nadella and Su.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 12% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).
Modified Kim does not explicitly teach that the product is substantially free of dendrites. However, it would be obvious to a person having ordinary skill in the art that a grain structure would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. Ünal, for example, teaches that aluminum alloy strip continuously cast by the taught method and apparatus have substantially undeformed grains which retain their initial structure achieved upon solidification, i.e. an equiaxial globular structure ([0053]). 
It is noted that Ünal teaches that in the microstructure of strip obtained by the taught casting method and apparatus, small dendrites are present, which have a globular shape ([0045], L 32-34; Claims 38 & 40). The instant specification discloses that the products of the present invention may be substantially free of dendrites and consist primarily of globular non-dendritic grains - i.e., a globular grain structure (Instant Application: [000126]). However, the Examiner asserts that there does not appear to be a structural difference between “globular non-dendritic grains” and dendrites having a globular shape. The difference may be a matter of terminology, where the “globular non-dendritic grains” disclosed in the present application refers to grains lacking the characteristic branching appendages typically found in dendritic grains, which are also not present in the globular (i.e. lacking branching appendages) dendrites taught by Ünal.
Further, modified Kim does not explicitly teach that the product is substantially free of microsegregation. However, in its’ review, Nadella teaches that a certain degree of microsegregation occurs during solidification of alloys (P 422, S 1, Par 1, L 4-7). Nadella teaches that microsegregation can be minimized or eliminated altogether through heat treatment such as homogenization, as it is a reversible defect, as opposed to macrosegregation, which is considered to be irreversible (P 423, Par 1, L 5-8).
It would have been obvious to apply a heat treatment such as homogenization to the product of modified Kim, in order to minimize or eliminate microsegregation present in the product. Microsegregation is known in the art as a reversible defect which may be countered by conventional heat treatment such as homogenization.
Regarding claim 26, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (6-12 wt%).
Regarding claim 27, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (8-28 wt%).
Regarding claim 28, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (10-28 wt%).
Regarding claims 29 – 31, as discussed previously, it would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a specified depth of 3000 microns from the surface in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. 
Lastly, it would have been obvious to 1) reduce the degree of macrosegregation present in the product taught by Kim and produced by the twin-roll casting method and apparatus of Ünal by reducing the casting speed and size/dimensions of the cast strip, and 2) to eliminate macrosegregation altogether by casting under an oscillating frequency-optimized electromagnetic field such as that taught by Nadella and Su. Macrosegregation is known to be a major, irreversible defect and as such an ordinarily skilled artisan would be motivated to reduce or eliminate it by any means known in the art, such as those suggested both by Nadella and Su.
The Examiner notes that substantial reduction or even complete elimination of macrosegregation by the means suggested by Nadella and Su would result in a zinc variation which would fall within Applicant’s claimed range of 10% or less, or encompass it, thereby establishing a prima facie case of obviousness (MPEP 2144.05 I). As discussed previously, the “zinc variation” is identical to a method by which macrosegregation is represented, the “segregation index” (see Nadella: P 452, Par 3, Point 3 – “Segregation ratio or index”).

Response to Declaration
The declaration under 37 CFR § 1.132 made by Dr. Ali Ünal and filed 8/30/2022 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 8/30/2022 is insufficient to overcome the rejection of claim 1 based upon (“Kim”; of record) in view of US 2002/0153123 (“Ünal”; of record), “Macrosegregation in direct-chill casting of aluminium alloys”, 2008. Progress in Materials Science, Vol 53, No 3, pp 421-480 (“Nadella”), and “Abatement of segregation with the electro and static magnetic field during twin-roll casting of 7075 alloy sheet”, 2014. Materials Science & Engineering A, Vol 599, pp 279-285 (“Su”; of record) applied under 35 U.S.C. 103 as set forth in the last Office action because:
In the declaration, Dr. Ünal, a named co-inventor of the present application as well as on the ‘123 publication (referenced throughout this correspondence as “Ünal”) has argued several points. Firstly, Dr. Ünal argues that DC cast ingots, such as that taught by Hunsicker, do not possess the globular microstructure which is claimed. The Examiner has found Declarant’s arguments and evidence in support of the argument to be persuasive. As such, the prior art rejections of record citing Hunsicker as a primary reference have been withdrawn in view of the amendments to the claims.
Declarant argues further with respect to the prior art combination citing Kim as a primary reference. Declarant states that they disagree an ordinarily skilled artisan would be inclined based on Kim to use the casting apparatus described in the ‘123 publication to produce Al-Zn (7xxx) aluminum alloys. Declarant cites Table 2 of Kim in arguing that Kim apparently tried to replicate the casting method of ‘123 and failed, and thus an ordinarily skilled artisan would not be inclined to cast the 7xxx aluminum alloy described by Kim using the apparatus of ‘123.
The Examiner finds this unpersuasive. It is noted that both the casting method and apparatus of the ‘123 application were cited in the rejection. Thus, pointing to a single parameter within Kim does not constitute evidence that, were the casting method and apparatus of the ‘123 publication used to cast the alloys of Kim, suitable products would not be expected to be possibly made.
Declarant further argues that an ordinarily skilled artisan would have expected an increased level of macrosegregation at the faster castings speed disclosed in the ‘123 publication. Declarant points to the difference in Figs. 2 and 3 which show a difference in microstructure of products made by conventional twin-roll casting, such as that disclosed by Kim, and products made by the casting method of the ‘123 publication. The Examiner notes that there is no indication that macrosegregation is increased or would be expected to be increased in the casting method of the ‘123 publication, which Declarant seems to have alluded to as an expectation of an ordinarily skilled artisan. Declarant also cites [0022], [0046]-[0047] and Fig. 6 of ‘123, which indicate that eutectic formers may realize macrosegregation of from 5-20% at levels of less than 2% in the alloy. The Examiner notes that such a comparison is outside the scope of the claims, which are concerned with Al-Zn alloys having 4-28 wt% Zn. Regardless, such a teaching would not in itself indicate that compositions having a greater Zn content would not satisfy the claimed zinc variation of 15% or less, for example.
Declarant further links the segregation behavior of Zn to Mg, arguing that the supporting evidence provided with the response indicates that Zn segregation behavior is similar to Mg segregation behavior, both qualitatively, and quantitatively due to their similar partition coefficients. The Examiner acknowledges this point. However, Declarant goes further as to argue that based on this similarity, an ordinarily skilled artisan would have expected an aluminum alloy product having about 6 wt% Zn made by the apparatus of the ‘123 publication to realize a zinc variation in excess of 20%, as shown by Nadella’s deviation data. The Examiner disagrees on this point, as Nadella is directed toward segregation in direct-chill cast alloy ingots, rather than twin-roll cast products such as those disclosed by Kim, the ‘123 publication, and the present application. Thus, although segregation may behave qualitatively similar in both instances, there is no indication that the degree of segregation may be expected to be exactly the same when switching to a completely different casting method. Declarant further cites to Fig. 16 of Nadella, illustrating Mg % deviation in DC cast alloy ingots, and Fig. 3 of newly supplied Chu, illustrating Zn macrosegregation in DC cast aluminum alloy ingots which appear to be 16 inches thick. The Examiner points out that both figures represent DC cast alloy ingots rather than twin-roll cast products, and as such the data should not be applied quantitatively to assert that such a large degree of macrosegregation would be expected at the raised Zn levels of the present claims.
Declarant argues further with respect to the incorporation of the Nadella and Su references in the rejection of the present claims. Declarant states that they find no basis in the data of Su or Nadella to conclude that macrosegregation can be eliminated. The Examiner again points to P 467, Par 2 of Nadella, which discloses “Electromagnetic casting (EMC) is shown to have a dramatic influence in decreasing the macrosegregation due to the very nature of the process, the stirring that is introduced, and shallow sump depths that can be achieved (for the same casting speed as compared to the normal DC casting under identical conditions). The result can be dramatic as illustrated in Fig. 20b. Recently it was shown for an Al–Zn–Mg–Cu alloy that an almost uniform chemical composition in the ingot could be obtained once the frequency of the electromagnetic field was optimised [93]. Production of billets with minimal surface/subsurface segregation (smooth surface) is one of the biggest advantages of this technique. Despite the additional equipment and the costs involved, this method provides a way to minimise macrosegregation both in the billet centre and at the periphery”. Comparison of Fig. 20b to both Fig. 20a and Fig. 20c of Nadella indeed reveals a substantial decrease in the degree of macrosegregation, which can be directly attributed to casting under electromagnetic conditions. Such disclosure directly refutes the disclosure of Noeppel cited by Declarant that steady electromagnetic stirring does not suppress macrosegregation but does modify them, which may even create and promote segregations.
Declarant argues further that the data of Kim shows that an ordinarily skilled artisan would not be motivated to reduce the casting speed of the ‘123 publication to improve macrosegregation, a suggestion found in Nadella. Declarant again points to Table 2 of Kim in arguing that Kim suggests low casting speeds would result in failure to obtain a suitably cast product. However, as discussed previously, it is noted that both the casting method and apparatus of the ‘123 application were cited in the rejection. Thus, pointing to a single parameter within Kim does not constitute evidence that, were the casting method and apparatus of the ‘123 publication used to cast the alloys of Kim, suitable products would not be expected to be possibly made.
Declarant argues further that an ordinarily skilled artisan would consider Nadella’s teachings generally inapplicable to those of the ‘123 publication (and by extension to Kim and the present application), as Nadella is dedicated to DC casting methods, whereas the aforementioned are dedicated to twin-roll casting. The Examiner notes that Declarant has previously cited several references dedicated to DC casting in making their arguments, and thus have an inconsistent position. However, the Examiner does concede the quantitatively, data concerning one casting method should not be compared to data concerning a different casting method. Such a comparison has not been conducted by the Examiner; rather, only Declarant has done so. The Examiner has merely applied qualitatively the teachings of Nadella in that casting under electromagnetic conditions would be expected to reduce macrosegregation in an obtained product. Such a teaching is also put forth by Su, which indeed does dedicate itself to twin-roll casting methods (see Title).
Further concerning Su, Declarant cites to 2019 reference Chen. Declarant argues that the equipment required for twin-roll casting under an electromagnetic field are complex, and alleges that it is doubtful an ordinarily skilled artisan would consider adding such complexity to the apparatus of the ‘123 publication, given the ‘123 publication’s desire to continuously brush the rolls. The Examiner finds this argument unpersuasive. Seeing as Su discloses an apparatus “somewhat similar” to the ‘123 publication as admitted by Declarant (see P 15, L 1-4), there does not appear to be a genuine reason why an ordinarily skilled artisan would not, or could not, apply the EMF generating equipment to the apparatus of the ‘123 publication. Declarant has not explained why a desire to continuously (or periodically, as Declarant has judiciously omitted) brush the rolls of the casting apparatus of ‘123 would interfere with the EMF equipment of Su, for example.
Declarant further argues that an ordinarily skilled artisan would know that Su’s EM field technology would have insufficient time to materially affect the casting process of the ‘123 publication. Declarant cites the difference in casting speeds between Su and the ‘123 publication, in arguing that the increased speed of ‘123 would mean exposure to the EM field would be for a much smaller time than is disclosed in Su. The Examiner find this argument unpersuasive as no link between exposure time and degree of macrosegregation has been established. Further, Declarant’s argument appears to take for granted that an ordinarily skilled artisan would be incapable of optimizing the process such that exposure times could be held to a similar degree despite a difference in casting speed, such as by increasing the size of the field.
Declarant argues further that an ordinarily skilled artisan would not expect the EM field technology of Su to provide any appreciable benefit to reducing macrosegregation. In making this argument, Declarant cites to Fig. 6 of Su, which displays hardness tests comparing the hardness at the center of cast products compared to the hardness at the surface, where a difference of about 20 HV is maintained regardless of casting condition. Declarant cites this as evidence that there is no material change in macrosegregation, as it is alleged that chemical composition is the primary reason for this difference in hardness. The Examiner disagrees as Declarant has provided no basis for making such an allegation. Further, Su provides photo evidence of a decrease in macrosegregation attributable to the use of half-wave and alternating oscillating EM fields, in comparing Fig. 3a to Figs. 3c and 3d. Thus, Declarant’s allegation that there is no material change in macrosegregation as a result of the EM field technology of Su is directly refuted by reference to Su. Reference is also made to P 282, Col 2, Par 2 of Su, which explains that central segregation can completely disappear under appropriate twin-roll casting conditions.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 8/30/2022 are acknowledged and have been fully considered. Applicant’s arguments mirror the entered declaration made by Dr. Ali Ünal. As such, Applicant is referred to the Examiner’s response in the preceding section of this correspondence.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735